Title: To George Washington from James Keith, 7 March 1793
From: Keith, James
To: Washington, George



Sir
Alexandria [Va.] March 7th 1793

A few days ago Colo. Hooe delivered me your Excellencys letter, which had been sent under Cover to him. Since the Receipt of it, I have made Enquiry, whether the Defendants have taken any Steps to procure an Injunction: I cannot learn that any thing has been done in that way as yet. When the Actions were tried at the May District Court, the Defendants again brought forward the plea formerly used by them when the Business was under Reference, that among the papers and Documents sent by them to Britain, at the Commencement of the American Troubles, some Vouchers might be found to prove the payment of these two protested Bills of Exchange, which had not been charged in the general Settlement made with Semples Trustees, for the Recovery of which one of the Actions had been commenced. Tho this protest had been formerly made Use of, and procured suficient time for making the necessary Enquiries, it was still likely to procure a new Indulgence. Under these Circumstances, it was thought more adviseable to let the Actions go to a Jury, with a promise of staying Execution till the first of April, than to suffer

a Continuance of the Actions untill the next term. This accordingly was done. The Events which have since taken place justify the measure, Mr Montgomery and Colo. Mason both died before the succeeding term, the Actions woud of course have abated as to them. The time is now nearly arrived when the Executions may issue, if not prevented by an Injunction, I shall be glad to have your Excellency’s directions upon that head. The Fees which have accrued upon the Actions are two Fees apiece to Mr Lee and Colo. Simms, they were both employed, the Common Fees Two demanded by the Lawyers at the District Court I understand is an half Joe. In the Account transmitted you by Colo. Hooe he not only stated Mr Bennetts Claim as a Legatee of Colo. Thomas Colvill, but also his Claims, under the Will of Lord Tankerville, to the Ballance of the money arising from the Sale of the merryland Tract of Land, after discharging the Debts of Colo. John Colville. The Colo. has committed Some Errors with respect to the Interest, the Statement is otherwise right. Shoud things continue without an Injunction to alter the State of them, I expect early in the Summer to close the Settlement of the two Estates. I am with great Respect Your Excellency’s Most Obedeint humble Servt

Ja. Keith

